DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776.  Ganesan et al. discloses a delivery system having an elongated delivery member comprising an outer sheath having a distal piece, a steering catheter, a delivery catheter, a suture catheter, and a guidewire.  Ganesan et al. fails to disclose a guidewire tube extending through to a distal tip, or the arrangement of parts, specifically, the suture catheter being disposed within the steering component, and the suture catheter being disposed within the delivery catheter.  Creaven et al. teaches a similar valve delivery device, having a guidewire tube extending in the center through the device to a distal tip, a suture catheter, or inner catheter assembly being disposed within a delivery catheter 72.  Creaven et al. fails to disclose a steering component.  Salahieh et al. teaches a device being placed within a steering component tube (paragraph 0023, medical device inserted within lumen of tubular member), as is taught and known in the art to provide a steering component being outside of a catheter or device in order to guide it to a target location, since it In re Japikse, 86 USPQ 70.  Additionally there are a finite number of arrangements for placement of the steering component within the device, such as the steering component being placed within the device catheters or outside of the device catheters.  It would have been obvious to try, since each arrangement would provide a reasonable expectation of success for the recognized need or problem of steering a device.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1, 2, 5, 6, 8, 10 and 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776.  1, 5, 6, 8, 10, 13, 14, 
Regarding claim 1, 5, 6, Ganesan et al. discloses a delivery system for delivering an implantable intravascular device to a targeted cardiac valve, the delivery system comprising: 
a handle assembly (figure 28C, can be considered the proximal end engaged with the frame system); 
an elongated delivery member 100 coupled to the handle assembly and extending distally from the handle assembly (figure 2), the elongated delivery member being configured to detachably couple to an intravascular device 200 at the distal end, the delivery member comprising: 

a delivery catheter 160 configured to longitudinally translate the intravascular device relative to the outer sheath (paragraph 0081); and 
a suture catheter 140 having one or more tethers 142 configured to detachably couple to the intravascular device (paragraph 0092, figure 6), the suture catheter being longitudinally translatable relative to the delivery catheter to enable adjustment of tension in the one or more tethers (paragraph 0084, 0094). 
Ganesan et al. discloses the distal piece being configured to house the intravascular device in a pre-deployed configuration (figure 1, may be retracted within the delivery member 120 and therefore, be proximal prior to being expanded out of the delivery member, paragraph 0146), and a steering device within a delivery catheter, but fails to disclose an atraumatic tip remaining distal the distal piece during deployment of the intravascular device from the distal piece, or a guidewire tube extending through the delivery member and through the distal piece to attach to the distal tip, the distal tip being configured to connect or seat against a side of the distal piece, the guidewire tube being configured to receive a guidewire, and the guidewire tube and the distal tip being translatable in relation to the distal piece, the delivery catheter being disposed within the steering component, and the suture catheter being disposed within the delivery catheter.
Creaven et al. teaches a valve delivery device including a handle assembly 80 (figure 3B), an outer sheath having a distal piece 82 (figure 3A) proximal an atraumatic distal tip 86 (figure 3B) of the elongated delivery member (figure 10A), the distal piece being configured to house the intravascular device in a pre-deployed configuration (paragraph 0040), the atraumatic tip remaining distal the distal piece during deployment of the intravascular device from the distal piece (figures 3B-4D), a guidewire 
Salahieh et al. teaches a steerable device being placed around a medical device or catheter to be guided to a target location along tortuous paths while minimizing injury associated with entry into the subject (paragraphs 0002, 0003, 0023).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the steering component around the delivery catheter, as taught by Salahieh et al. since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Examiner additionally notes that there is a finite number of arrangements for placement of the steering component within the device, such as the steering component being placed within the device catheters or outside of the device catheters.  It would have been obvious to try, since each arrangement would provide a reasonable expectation of success for the recognized need or problem of steering a device.  Salahieh et al. further teaches a hypotube having a cut pattern that increases the flexibility of the hypotube relative to an uncut section of the hypotube (figure 2c, cuts forming spine, for example, 506 or 508), the hypotube includes a distal section, an intermediate section and a proximal section, (figure 2c, distal and intermediate portions have cuts forming spine, for example, 506 or 508), portions of the tube may have different cut patterns (for example, figure 3, distal region 54 having slots 56, and region 58 having slots 60, in order to provide the desired flexibility, axial force transmission and torque transmission characteristics as desired, In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art to provide Ganesan et al. with a distal tip that remains distal the distal piece during deployment of the intravascular device during deployment, and being attached to a guidewire tube and guidewire and as taught by Creaven et al. to provide a tip shaped with a guidewire shaft to form a guidewire lumen for advancement of a guidewire therethrough, the tip being a dilator to maneuver through tissue and abut with the distal piece to maintain the intravascular device until it is ready for deployment, and with an steerable component surrounding the delivery catheter as taught by Salaheih et al. and would have been obvious to try since it has been held that rearranging parts of an invention involves only routine skill in the art .  
Regarding claim 2, Ganesan et al. discloses the steering component being a steering catheter nested within the outer sheath (figure 5). 
Regarding claims 8, Ganesan et al. discloses the outer sheath comprising a coil and a braided sleeve (paragraph 0070). 
Regarding claim 10, Ganesan et al. discloses the sheath comprising a fluid impermeable cover (seal 568, paragraph 0220) to prevent fluids from exiting the catheter or sheath, but does not disclose that the seal is a polymer cover.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a polymer seal or cover, since it has been In re Leshin, 125 USPQ 416. 
Regarding claim 13, Ganesan et al. discloses the delivery system including catheters having a reinforcing coil members to provide reinforcement or flexibility (paragraph 0070), but does not explicitly disclose the delivery catheter comprising a compression coil at least a distal section. However, it would have been obvious to one having ordinary skill in the art to provide the delivery catheter a coil in order to increase flexibility when placed within catheter assembly. 
Regarding claim 14, Ganesan et al. discloses the handle assembly being supported by a fixture, the fixture including a plurality of supporters which support the outer sheath, a steering catheter handle, a delivery catheter holder, and a suture catheter holder, the fixture including adjustable controls which enable movement of components of the delivery member relative to other components of the delivery member (paragraph 0196, figure 28, teaches the control assemblies being releasably coupled to a fixture, main frame and secondary frame 510, 520, when unlocked the control assembly catheters are able to be translated). 
Regarding claim 15, Ganesan et al. teaches the fixture including a delivery device adjustor for longitudinally translating the entire delivery device relative to a base (paragraph 0196).
Regarding claims 16 and 17, Ganesan et al. discloses the fixture including an outer sheath adjustor for translating the outer sheath relative to the other components of the delivery member and the adjustor for translating the delivery catheter, outer sheath, and suture catheter relative to the steering catheter (catheters may be selectively clamped with the frame to allow for corresponding movements between or with the frame, paragraph 0007-0011, paragraph 0193-0194). 
Regarding claim 18, Ganesan et al. discloses the handle assembly including a delivery catheter holder 570, a suture catheter holder 574, and a suture catheter adjustor 550, the suture catheter adjustor being coupled to the delivery catheter holder, suture catheter adjustor such that rotation of the 
Regarding claims 19 and 20, Ganesan et al. discloses a delivery system for delivering an implantable intravascular device to a targeted cardiac valve, the delivery system comprising: 
a handle assembly (figure 28C, can be considered the proximal end engaged with the frame system); 
an elongated delivery member 100 coupled to the handle assembly and extending distally from the handle assembly, and being configured to detachably couple to an intravascular device at the distal end, the delivery member further including: an outer sheath (120 or 130) having a distal piece 132, the distal piece being configured to house and constrain the intravascular device in a pre-deployed configuration (figure 1); during delivery of the valve to the mitral annulus (figure 9), a steering component 150 configured to curve the delivery member in a compound curve that enables intravascular delivery of the delivery member to the targeted cardiac valve (paragraph 0089); a delivery catheter 160 configured to longitudinally translate the intravascular device relative to the outer sheath (paragraph 0081); and a suture catheter 140 having one or more tethers 142 configured to detachably couple to the intravascular device (paragraph 0092, figure 6), the suture catheter being longitudinally translatable relative to the delivery catheter to enable adjustment of tension in the one or more tethers (paragraph 0084, 0094), a guidewire 110 extending through the delivery member (figure 1) and through the distal piece; and a handle assembly 500 including: an outer sheath holder 530 coupled to the outer sheath at the proximal end of the proximal sheath (figure 28A), a steering catheter handle 560 disposed proximal of the outer sheath holder (figure 28A), a proximal end of the steering catheter being coupled to steering catheter handle and the steering catheter extending distally therefrom into the outer sheath (figure 28A), a delivery catheter handle 570 disposed proximal of the steering handle (figure 28A), a 
Ganesan et al. discloses the distal piece being configured to house the intravascular device in a pre-deployed configuration (figure 1, may be retracted within the delivery member 120 and therefore, be proximal prior to being expanded out of the delivery member, paragraph 0146), and a steering device within a delivery catheter, but fails to disclose an atraumatic tip remaining distal the distal piece during deployment of the intravascular device from the distal piece, or a guidewire tube extending through the delivery member and through the distal piece to attach to the distal tip, the distal tip being configured to connect or seat against a side of the distal piece, the guidewire tube being configured to receive a guidewire, and the guidewire tube and the distal tip being translatable in relation to the distal piece, the delivery catheter being disposed within the steering component, and the suture catheter being disposed within the delivery catheter.
Creaven et al. teaches a valve delivery device including a handle assembly 80 (figure 3B), an outer sheath having a distal piece 82 (figure 3A) proximal an atraumatic distal tip 86 (figure 3B) of the elongated delivery member (figure 10A), the distal piece being configured to house the intravascular device in a pre-deployed configuration (paragraph 0040), the atraumatic tip remaining distal the distal 
Salahieh et al. teaches a steerable device being placed around a medical device or catheter to be guided to a target location along tortuous paths while minimizing injury associated with entry into the subject (paragraphs 0002, 0003, 0023).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the steering component around the delivery catheter, as taught by Salahieh et al. since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Examiner additionally notes that there is a finite number of arrangements for placement of the steering component within the device, such as the steering component being placed within the device catheters or outside of the device catheters.  It would have been obvious to try, since each arrangement would provide a reasonable expectation of success for the recognized need or problem of steering a device.  
Therefore, it would have been obvious to one having ordinary skill in the art to provide Ganesan et al. with a distal tip that remains distal the distal piece during deployment of the intravascular device during deployment, and being attached to a guidewire tube and guidewire and as taught by Creaven et al. to provide a tip shaped with a guidewire shaft to form a guidewire lumen for advancement of a guidewire therethrough, the tip being a dilator to maneuver through tissue and abut with the distal .  

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776, and further in view of Thompson et al. US 5820591. 
Regarding claims 3 and 4, Ganesan et al. in combination with Creaven et al and Salahieh et al. disclose a delivery system essentially as claimed including a steering catheter and tension cables (for example, Ganesan et al., paragraph 0216-218, includes control wires and any of the components of the system can be configured to be steerable), and comprising a coil shaped ribbon (Salahieh et al., figure 11a, paragraph 0097), the steerable portion being at a distal end (for example, figure 27, paragraph 0117), but does not explicitly disclose tension cable lumens, including a micro coil, disposed along at least a distal section of the steering catheter. 
However, Thompson et al. teaches a catheter having a steering mechanism including tension cables or steering wires 128, 130 and micro coils 120, 122 being disposed along at least a distal section of the steering catheter 14, applying tension to a steering wire and allow bending in the desired direction (column 8, lines 17-24). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ganesan et al., Creaven et al. and Salahieh et al. with tension cables and coils, as taught by Thompson et al., in order to control the tension and steering of the distal end. 

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776.
Regarding claims 7, Ganesan et al. in combination with Creaven et al and Salahieh et al. disclose a delivery system essentially as claimed including a catheter having slots (Ganesan et al., paragraph 0070; and Salahieh et al., figure 3, distal region 54 having slots 56, and region 58 having slots 60, in order to provide the desired flexibility, axial force transmission and torque transmission characteristics as desired, paragraph 0087), and further that any of the components of the delivery system can be configured to be steerable (Ganesan et al. paragraph 0218).
Therefore, it would be obvious to one having ordinary skill in the art to modify the distal piece of Ganesan et al., Creaven et al. and Salahieh et al. to be configured with microfabricated cuts to allow bending in a single plane of the distal piece to allow for steerability. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776, and further in view of Keast et al. US 2009/0204005. 
Regarding claim 9, Ganesan et al. in combination with Creaven et al and Salahieh et al. disclose a delivery system essentially as claimed teach the outer sheath comprising a coil (Ganesan et al., paragraph 0070, guide catheter sheath 120 may be made from combinations including coils or braids), but do not disclose the coil being formed from a coil wire having a D shaped cross section. 
However, Keast et al. teaches a catheter having an outer sheath 202 having a reinforcing member such as a coil (paragraph 0043), the coil may be formed having a concentric, oval, or D-shaped cross section as needed to better utilize the cross sectional area of the lumen (paragraph 0043). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ganesan et al., Creaven et al. and Salahieh et al. with the cross . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776 and further in view of Linder et al. US 2004/0064179 and Gottesman et al. US 5053043. 
Regarding claim 11, Ganesan et al. in combination with Creaven et al. and Salahieh et al. disclose a delivery system essentially as claimed, as discussed above, but fail to disclose the distal piece being rotationally decoupled from the remainder of the outer sheath.
Linder et al. teaches a delivery system for delivering an implantable intravascular device 42, an elongated delivery member comprising: a shaft 44, an outer sheath 12 having a distal piece 25 which may be decoupled from the remainder of the outer sheath (paragraph 0099). Linder et al. fails to explicitly disclose the distal piece being rotationally decoupled. 
However, it is well known in the art to provide catheters or sheaths with removal distal ends. Gottesman et al. teaches an elongate tube having a threaded connection 108 for rotationally attaching different distal pieces as needed (figure 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Ganesan et al., Creaven et al. and Salahieh et al. sheath with a removal distal end, as taught by Linder et al. and Gottesman et al., and as known in the art to provide distal piece which may be decoupled from the remainder of the outer sheath.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. US 2017/0042678 in view of Creaven et al. US 2015/0112430 and in view of Salahieh et al. US 2010/0331776, and further in view of Straub et al. US 5873882. 
Regarding claim 12, Ganesan et al. in combination with Creaven et al and Salahieh et al. disclose a delivery system essentially as claimed, including the outer sheath being coupled to the handle 
However Straub et al. teaches a catheter having an elongate body and outer sheath 22, a sheath being set by a swivel (with swivel drive mechanism 20b) to provide rotational movement of the sheath.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ganesan et al., Creaven et al. and Salahieh et al., with a swivel rotation, as taught by Straub et al., as it is known in the art in order to provide rotational movement of the sheath with the handle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.C.L/Examiner, Art Unit 3771   

/DIANE D YABUT/Primary Examiner, Art Unit 3771